Exhibit California Petroleum Transport Corporation Announces Expiration of Consent Solicitation California Petroleum Transport Corporation ("CPTC"), a Delaware corporation, announced today the results of its consent solicitation to amend the indenture (the "Indenture") relating to its 8.52% First Preferred Mortgage Notes due 2015 (the "Notes") and to amend or terminate certain related collateral and other agreements. The consent solicitation expired at 5 p.m. EST on March 2, 2010 (the "Expiration Time"). As of the
